Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim(s) 1-20 are pending.
Response to Arguments
Amendments and remarks regarding double patenting rejections are noted, and they are revised and/or maintained accordingly.
Amendments to claim 1 have substantially changed the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
New claim(s) 2-20 are addressed accordingly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-4, 6-9, 11-14, 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of US Patent 10,492,109 and claim 1 of US Patent 9,986,469.
Regarding claim 1, 6, 11, 16, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 1
‘109 Claim 1
‘469 Claim 1
Not disclosed
Not disclosed
A method of a master base station communicating with a terminal, the method comprising:

transmitting, to a secondary base station, a first request message to allocate radio resources for one or more bearers with respect to the terminal;
Not disclosed
Not disclosed
receiving, from the secondary base station, a first response message in response to the first request message;
A method of a base station, the method comprising:

transmitting, to a network entity for managing a mobility, a first request message requesting modification for one or more paths,
A method of a base station, the method comprising: 

transmitting, to a mobility management entity (MME), a first request message requesting modification for one or more bearers,
transmitting, to a mobility management entity (MME), a second request message requesting modification for the one or more bearers; and
the first request message including first information on at least one path to be modified and second information on at least one path which remains unmodified; and
the first request message including first information on at least one bearer to be modified and second information on at least one bearer which remains unmodified; and
…wherein the second request message comprises first information on at least one bearer to be modified, second information on at least one bearer which remains unmodified
receiving, from the network entity for managing the mobility, a confirmation message in response to the first request message,
receiving, from the MME, a confirmation message in response to the first request message,
…receiving, from the MME, a confirmation message in response to the second request message,

wherein at least one bearer which is neither the at least one bearer to be modified nor the at least one bearer which remains unmodified is to be released,
Not disclosed
Not disclosed
wherein a second request message is transmitted from the MME to a serving gateway based on the first request message, the second request message requesting modification of one or more bearers,
Not disclosed
Not disclosed
wherein the second request message includes information on a bearer context to be deleted, and the information on the bearer context to be deleted does not include information on the at least one bearer which remains unmodified, and
Not disclosed
wherein the first request message and the confirmation message include an identifier of a user equipment (UE) for the network entity for managing the mobility which is allocated to the UE before the first request message is transmitted.
wherein the first request message and the confirmation message include an MME user equipment (UE) S1 application protocol (S1AP) identifier (ID) of a terminal which is allocated to the terminal before the first request message is transmitted.
…and an MME user equipment (UE) S1 application protocol (S1AP) identifier (ID) of the terminal which is allocated to the terminal before transmitting the first request message, and wherein the confirmation message includes the same MME UE S1AP ID of the terminal as the MME UE S1AP ID of the second request message.


As can be seen from the direct claim comparison, claim(s) 1 recite substantially similar variation of the ‘109 and ‘469 claim(s) 1; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is 

Regarding claim 2, 7, 12, 17 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 2
‘109 Claim 1
wherein a second request message is transmitted based on the first request message, from the network entity for managing the mobility, for a network entity for managing a user plane function, and wherein the second request message is for requesting modification of one or more paths
…wherein a second request message is transmitted from the MME to a serving gateway based on the first request message, the second request message requesting modification of one or more bearers,


Regarding claim 3, 8, 13, 18 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 3
‘109 Claim 2
wherein the first information includes at least one identifier of the at least one path to be modified
wherein the first information includes at least one identifier of the at least one bearer to be modified.


Regarding claim 4, 9, 14, 19 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 4
‘109 Claim 3
wherein the second information includes at least one identifier of the at least one path which remains unmodified
wherein the second information includes at least one identifier of the at least one bearer which remains unmodified.


Claim 5, 10, 15, 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,492,109 and claim 1 of US Patent 9,986,469 in view of Wang et al. (WO 2011/100492).
(see at least 0055, serving gateway may provide user plane and mobility anchoring for UEs, thus may stay unchanged).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Wang to maintain bearer and mobility anchoring at the gateway for UEs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2011/100492) in view of Teyeb et al. (US 2014/0293958).
(see at least 0121 and 0153, the eNodeB may comprise processor/memory), the method comprising:
transmitting, to a network entity for managing a mobility, a first request message requesting modification for one or more paths (see at least 0119-0121, an eNodeB may request bearer switching and/or data-splitting at the RAB level by sending a path switch message to the MME with a list of RABs to be switched and/or split (see 0119, path switch message may be sent to MME)), the first request message including first information on at least one path to be modified and second information on at least one path which remains unmodified (see at least 0119, a list of RABs to be switched may be included; also see 0121, the path switch message may include a list of RABs to be split (bearers to be modified), and may also include a list of ‘RAB to keep’ (comprising bearers not to be modified)).
Wang does not explicitly teach: receiving, from the network entity for managing the mobility, a confirmation message in response to the first request message, wherein the first request message and the confirmation message include an identifier of a user equipment (UE) for the network entity for managing the mobility which is allocated to the UE before the first request message is transmitted.  Teyeb from an analogous art teaches wherein a response message may be sent for a path switch message (see at least 0114 and 0139, after an MME processes a path switch request it may send a path switch request acknowledge back to the eNB) and the path switch request and response both include a UE identifier stored at the MME for signaling (see at least table 1-2, path switch request and acknowledge message both include eNB UE S1AP ID IE.  0056, eNB UE S1AP ID is uniquely assigned (allocated) and received at MME for duration of UE associated S1 connection; eNB UE S1AP ID is used in all S1-AP signaling for corresponding UE (including path switch/mobility management), thus it is allocated before path switch messaging).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Teyeb to the system of Wang, so the MME may send an acknowledge message in response to the path switch (Teyeb 0114, 0133-0138, 0056).
For claim 2, Wang, Teyeb teach claim 1, Teyeb further teaches: wherein a second request message is transmitted based on the first request message, from the network entity for managing the mobility, for a network entity for managing a user plane function, and wherein the second request message is for requesting modification of one or more paths.  Teyeb from an analogous art teaches a modify bearer message may be sent to an SGW based on data in the path switch request containing separate data for bearers unmodified and bearers released (see at least 0111 and 0137-0138, the MME may send a modify bearer request to SGW after receiving a path switch request.  0137-0138 discloses the modify bearer request may include new IE ‘Bearer context to be kept’ listing bearers not to be deleted (unmodified), while a separate IE ‘Bearer context to be released’ lists bearer to be released/deleted).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Teyeb to the system of claim 1, so when path switch request is received the MME sends modify bearer request to an SGW with separate listings for bearers switched (modified), not switched (unmodified), and released (modified/deleted), as suggested by Teyeb.  The motivation would have been to implement selective bearer modification and release notification at SGW (Teyeb 0114, 0133-0138).
For claim 3, Wang, Teyeb teach claim 1, Teyeb further teaches: wherein the first information includes at least one identifier of the at least one path to be modified (see at least table 1, a path switch request may specify RABs to the MME by using an RAB ID IE).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 
For claim 4, Wang, Teyeb teach claim 1, Teyeb further teaches: wherein the second information includes at least one identifier of the at least one path which remains unmodified (see at least table 1, a path switch request may specify RABs to the MME by using an RAB ID IE).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Teyeb to the system of claim 1, so the RABs not to be modified in the path switch message may be specified/identified with RAB ID elements, as suggested by Teyeb.  The motivation would have been to utilize a well known information element to properly identify RABs not to be modified in the path switch message.
For claim 5, Wang, Teyeb teach claim 2, Wang further teaches: wherein the network entity for managing the user plane function is unchanged (see at least 0055, serving gateway may provide user plane and mobility anchoring for UEs, thus may stay unchanged).
For claim 6, Wang teaches: A method performed by a network entity for managing a mobility (see at least 0119 and 0153, the MME may comprise processor/memory) in a communication system, the method comprising:
receiving, from a master base station, a first request message requesting modification for one or more paths (see at least 0119-0121, an eNodeB may request bearer switching and/or data-splitting at the RAB level by sending a path switch message to the MME with a list of RABs to be switched and/or split (see 0119, path switch message may be sent to MME)), the first request message including first information on at least one path to be modified and second information on at least one path which remains unmodified (see at least 0119, a list of RABs to be switched may be included; also see 0121, the path switch message may include a list of RABs to be split (bearers to be modified), and may also include a list of ‘RAB to keep’ (comprising bearers not to be modified)).
Wang does not explicitly teach: transmitting, to the master base station, a confirmation message in response to the first request message, wherein the first request message and the confirmation message include an identifier of a user equipment (UE) for the network entity for managing the mobility which is allocated to the UE before the first request message is transmitted.  Teyeb from an analogous art teaches wherein a response message may be sent for a path switch message (see at least 0114 and 0139, after an MME processes a path switch request it may send a path switch request acknowledge back to the eNB) and the path switch request and response both include a UE identifier stored at the MME for signaling (see at least table 1-2, path switch request and acknowledge message both include eNB UE S1AP ID IE.  0056, eNB UE S1AP ID is uniquely assigned (allocated) and received at MME for duration of UE associated S1 connection; eNB UE S1AP ID is used in all S1-AP signaling for corresponding UE (including path switch/mobility management), thus it is allocated before path switch messaging).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Teyeb to the system of Wang, so the MME may send an acknowledge message in response to the path switch (request) message, with the path switch request and acknowledge messages including eNB UE S1AP ID identifier stored at MME, as suggested by Teyeb.  The motivation would have been to implement an acknowledgement message to notify the eNodeB of successful processing of its path switch request, and facilitate UE identification on associated S1-AP interface messaging including mobility signaling (Teyeb 0114, 0133-0138, 0056).
Claim 7 recites a method substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 8 recites a method substantially similar to the method of claim 3 and is rejected under similar reasoning.

Claim 10 recites a method substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 11 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 12 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 15 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 16 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 18 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 20 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467